             Case 20-19673    Doc 23   Filed 01/25/21   Page 1 of 3




                       UNITED STATES BANKRUPTCY COURT
                        FOR THE DISTRICT OF MARYLAND
                                Greenbelt Division
IN RE:

ANTHONY D PEARSON, SR.                    Chapter 13
                                          Case No. 20-19673-TJC
         Debtor

WELLS FARGO BANK, NATIONAL
ASSOCIATION, AS TRUSTEE FOR
STRUCTURED ASSET MORTGAGE
INVESTMENTS II INC., BEAR STEARNS
MORTGAGE FUNDING TRUST 2006-AR1,
MORTGAGE PASS-THROUGH
CERTIFICATES, SERIES 2006-AR1

         Movant

v.

ANTHONY D PEARSON, SR.
1122 BLUEWING TERR
UPPER MARLBORO, MD 20774
         (Debtor)

KELLY M. PEARSON
1122 BLUE WING TERRACE
UPPER MARLBORO, MD 20774
         (Co-Debtor)

REBECCA A. HERR
185 ADMIRAL COCHRANE DR., SUITE
240
ANNAPOLIS, MD 21401
         (Trustee)

         Respondents

 OPPOSITION TO THE MOTION FOR RELIEF FROM AUTOMATIC STAY AND CO-
       DEBTOR AUTOMATIC STAY PURSUANT TO 11 U.S.C. § 1301(c)(3)
                 Case 20-19673      Doc 23     Filed 01/25/21        Page 2 of 3




       Anthony D. Pearson, Sr. (“Debtor”) and Kelly M. Pearson (“Co-Debtor”) by undersigned
counsel, respectfully oppose the termination of the Automatic Stay and Co-Debtor Automatic Stay
as to the real property located at 1122 Blue Wing Terrace, Upper Marlboro, MD 20774
(“Property”), and, as grounds therefore, states as follows:

        1.     Debtor neither admits nor denies the allegations stated in Paragraph 1.

        2.    Debtor admits the allegations stated in Paragraph 2.

        3.    Debtor admits the allegations stated Paragraph 3.

        4.    Debtor admits the allegations stated Paragraph 4.

        5.    Debtor admits the allegations stated Paragraph 5.

        6.    Debtor admits the allegations stated Paragraph 6.

        7.    Debtor neither admits nor denies the allegations stated in Paragraph 7 and calls
              upon Movant to prove same.

        8.    Debtor neither admits nor denies the allegations stated in Paragraph 8 and calls
              upon Movant to prove same.

        9.    Debtor denies the allegations stated in Paragraph 9.

        10.   Debtor denies the allegations stated in Paragraph 10.

        11.   Debtor neither admits nor denies the allegations stated in Paragraph 11 and calls
              upon Movant to prove same.

        12.   Debtor denies the allegations stated in Paragraph 12.

        13.   Debtor denies the allegations stated in Paragraph 13.

        14.   Debtor denies the allegations stated in Paragraph14.

        15.   Debtor denies the allegations stated in Paragraph 15

        16.   Debtor neither admits nor denies the allegations stated in Paragraph 16.

        17.   Debtor denies the allegations stated in Paragraph 17.

        18.   Debtor denies the allegations stated in Paragraph 18.

        19.   The Debtor made a mortgage payment for the month of December 2020. Movant
              intentionally credited this payment to the month of October 2020 and this
              payment is now being held in suspense. The Debtor demands that no late fee be
              applied for this payment.
                     Case 20-19673        Doc 23     Filed 01/25/21      Page 3 of 3




          WHEREFORE, the Debtor respectfully request that this Court deny the Motion for Relief

of Wells Fargo Bank, National Association, as Trustee for Structured Asset Mortgage Investments

II Inc., Bear Stearns Mortgage Funding Trust 2006-AR1, Mortgage Pass-Through Certificates,

Series 2006-AR1 and requests that this court grants such other and further relief as is just and

proper.



Date: January 25, 2021
                                                  Respectfully submitted,


                                                  /s/ Jillian M. Kindlund
                                                  Jillian M. Kindlund, 17613
                                                  1607 Democracy Blvd #300
                                                  Bethesda, MD 20817
                                                  Mail: 19142 Rocky Crest Terr.
                                                  Leesburg, VA 20176
                                                  (240) 997-5775
                                                  jillian@kindlundlegal.com

                                    CERTIFICATE OF SERVICE

          The undersigned states that on January 25, 2021 copies of the foregoing Opposition to the Motion
for Relief from Automatic Stay and Co-Debtor Automatic Stay were sent via US Mail postage prepaid or
via ECF to the following:
Rebecca A. Herr
185 Admiral Cochrane Dr., Suite 240
Annapolis, MD 21401 ecf@ch13md.com
Bankruptcy Trustee

Movant
James E. Clarke, Bar #15153
John E. Tarburton, Bar #26398
Paul J. Moran, Bar #19595
Orlans PC
PO Box 2548
Leesburg, VA 20177
                                                          /s/ Jillian M. Kindlund
                                                      Jillian M. Kindlund, 17613
